Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and dependent claims 2-3, 7-13, 17-19, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite “a ground facing outsole area having an outward most layer, wherein the outward most layer a first area and a second area, wherein the first area comprises an increased concentration of the first reflowed material than the second area.  The specification does not disclose the ground facing outsole has a first area and a second area.  The specification provides embodiments shown in Fig. 3, 4A-4E have more than three zone, i.e. zone 304a has areas 305a-305d.  Textile zone is a portion of the ground facing outsole 104 represents zone 302 on Fig. 3 [0156].  Textile zone 302 is not shown with a first and second area. The specification discloses the outward most layer comprises a first area and a second area with increased concentration of the first yarn, however it is not clear if “the outward most layer” is the same as the ground-facing outsole.  Fig. 4A-4E show vertical embodiments with top region, middle region and bottom region that can be 302 (the ground-facing outsole) however there is no disclosure that the different regions have increasing concentration of first reflowed material.
[0591]Aspect 17. The textile according to any one of Aspect 1-Aspect 16, wherein the textile comprises an outward most layer that comprises at least a portion of the first yarn or the first fiber, the outward most layer comprising a first area and a second area, wherein the first area comprises an increased concentration of the first yarn or the first fiber compared to the second area.

    PNG
    media_image1.png
    352
    525
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    372
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    581
    1034
    media_image3.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10458052. Although the claims at issue are not identical, they are not patentably distinct from each other because the both the instant application and the US Patent are directed to a combination upper and outsole for an article of footwear that comprise a first reflowed yarn and a second yarn.  Wherein the instant application does not recite a textile and the US Patent claims a textile, the yarns of the instant application are interpreted to form textiles.  Additionally, while the US Patent requires a first textile zone that is rigid or semi-rigid and forms a portion of the ground facing outsole area, as the description of rigid or semi-rigid are relative terms, it is reasonable to presume that the instant application which requires the same structural features of re-flowed first yarns and first, second and third zones would inherently be rigid or semi-rigid in a portion of the outsole and different zones that are equated with subzones within a second area. Both the instant claims and the US Patent claims a first textile zone of rigid or semi-rigid and forms the ground facing outsole and that have a ground facing outsole with two different textile zones.  US Patent claims the first textile zone is in the ground facing outsole area (claim 1) and the third textile zone is in the ground facing area (claim 4). Both the instant application and the US Patent require a low melting polyether block amide yarn. With regard to claims 22 the copending application claims the features of medial midfoot area, lateral midfoot area, ground fabric outsole area and reflowed material in the outsole area (claim 1). The instant application would have been obvious to one of ordinary skill in the art at the effective filing date over the US Patent.
Claim 1-3, 6-19 and 22, 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 8, 11-18 of copending Application No. 15/808855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications  are directed to an article that comprise a first reflowed thermoplastic yarn and a second thermoplastic yarn with a melting temperature greater than the first reflowed yarn.  Both the copending application and the instant application are directed to an article of footwear with a ground facing outsole and there is a first region with at least two subzones with different concentrations of first reflowed material and second yarns.  Both the instant application and the copending application claim two subzones in the ground facing outsole with different concentrations of first reflowed material and second yarn. As the instant application, claim 7 requires a packaged dye, claim 7 meets claim 1 (copending application) requirement of dye element.  Both the instant application and the US Patent claim a copolyamide of polyether block amide. The instant application would have been obvious to one of ordinary skill in the art at the effective filing date over the copending application.  With regard to claims 22, 25, the copending application claims the features of medial midfoot area, lateral midfoot area, ground fabric outsole area and reflowed material in the outsole area (claim 17).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-19, 22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 15898862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to an article that comprise a first melted thermoplastic yarn and a second thermoplastic yarn with a melting temperature greater than the first melted thermoplastic yarn.  Both the instant application and the copending application require 3 zones (claim 4 of the instant application and claim 1 of the copending application) with different concentrations of the first and second yarns and both applications are directed to shoe structure wherein the outsole has a higher percentage of the melted first yarns and different zones that are equated with subzones within a second area.  Both the instant application and the copending application require a ground facing outsole area with two different subzones that have different concentrations of first yarns and second yarns. Both the instant application and the US Patent claim a copolyamide of polyether block amide.  With regard to claims 22 the copending application claims the features of medial midfoot area, lateral midfoot area, ground fabric outsole area and reflowed material in the outsole area (claim 3) and ankle (claim 5).  The instant application would have been obvious to one of ordinary skill in the art at the effective filing date over the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s amendments and arguments, with respect to 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims  of 1, 2-3, 7-13, 17, 18, 22-28 has been withdrawn.  The structural relationship of the first area and second area in the ground-facing outsole area is claimed. 
New grounds of rejection under 112(a) for lacking basis for the claimed subject matter is presented.
Applicant’s arguments and amendments are persuasive with respect to the 35 USC 103 rejections.  Tamm and the prior art of record fails to teach or suggest a ground facing outsole with two different subzones with different concentrations of first (meltable reflowed) yarn and second higher melting yarns.
The claims will be allowed upon overcoming the 112(a) and obviousness double patenting rejections via argument, amendment or filing a terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cross et al (US20160206040) teaches a ground facing outsole that is a one piece knit construction and can include fusible yarns and different zones, e.g. by the cleats, however Cross fails to teach or suggest different concentrations of fusible low melting yarns and higher melting yarns.
Tran et al (US 2014/0310985) is an integrally knit outsole and upper with different zones however Tran fails to teach or suggest the different regions in the outsole have different concentrations of high melting yarns and low melting (fusible) yarns.


.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759